PER CURIAM
The trial court erred in refusing to grant plaintiff s motion to strike third-party defendant Fairchild Concrete’s claim for attorney fees and in awarding judgment for those fees as a part of Fairchild Concrete’s cost bill. Parkhurst v. Faessler, 62 Or App 539, 661 P2d 571 (1983); but see Golden West Insulation v. Stardust Investment Co., 47 Or App 493, 615 P2d 1048 (1980).
Pursuant to our authority under Or Const, Art VII (Amended), § 3, the judgment dated December 18, 1984, is amended by deleting therefrom the award of attorney fees in the amount of $9,733.50 payable by plaintiff to Fairchild Concrete.